            Case 1:21-cr-00021-SM Document 19 Filed 03/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      21-cr-21-SM
                                               )
RYDER WINEGAR                                  )

            GOVERNMENT’S ASSENTED-TO MOTION TO CONTINUE TRIAL

       The United States of America, by its undersigned counsel, respectfully moves to continue

trial in this matter 30 days to the April 2020 trial period. Grounds follow:

       Defendant was charged by complaint with threatening members of Congress on

December 21, 2020. A search warrant was issued that same day for defendant’s residence in

New Hampshire, and was executed the following day, with several electronic devices seized by

investigators for further analysis. Defendant was subsequently arrested on January 11, 2021, and

has remained in custody since that date. An indictment charging him with six counts of

threatening government officials in violation of 18 U.S.C. § 115(a)(1)(B), and one count of

interstate threatening communications in violation of 18 U.S.C. § 875(c), was returned by a

grand jury in Concord on February 8, 2021. The case is currently scheduled for a jury trial on

March 16, 2021, and the Court has requested a status update by March 2, 2021.

       The government’s review of the seized electronic devices by the primary investigative

agency, the U.S. Capitol Police, continues as of this date but is expected to conclude shortly. To

the extent the devices either contain, or fail to contain, information related to the charged

offenses, they will be material to defendant’s guilt or innocence in this matter and will impact the

parties’ ability to resolve this matter prior to trial. The brief requested continuance would allow

this review to be completed, the government to disclose any materials consistent with its

obligations under Brady, Giglio, and Rule 16, and the defendant and his counsel to review those
          Case 1:21-cr-00021-SM Document 19 Filed 03/01/21 Page 2 of 2




materials. Thus, the ends of justice in granting a continuance outweigh the best interest of the

public and the defendant in a speedy trial under 18 U.S.C. § 3161(h)(7)(A).

       Counsel for defendant, Charles Keefe, Esq., assents in the motion to continue.

       In light of the nature of the relief sought, no separate memorandum of law is necessary

under Local Rule 7.1.

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney
Dated: March 1, 2021
                                                     By: /s/ Charles L. Rombeau
                                                     Charles L. Rombeau
                                                     NY Bar No. 4326500
                                                     Assistant United States Attorney
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     (603) 225-1552




                                                2
